—In view of the facts that the testator was an aged man, who could not read the English language, that the specific devise to his daughter was by words “ house lot,” by which designation the whole of the premises in question had been known in the family for many years, and that error might easily creep into a specification of the dimensions, dictated to a draftsman by a testator who could not read English, we are of opinion that it was the intent of the testator to devise to his daughter the whole lot known as the “ house lot.” Jenks, P. J., Rich, Blaekmar and Jay-cox, JJ., concur; Putnam, J., concurs in the result, being in doubt if the specific devise covered the entire lot, but if not so, that plaintiff takes the remaining portion under the sixth (residuary) clause of the will. Judgment for plaintiff, without costs, in accordance with the terms of the submission.